Appeal in each action from an order of the Supreme Court, Saratoga County, entered October 28, 1974, which dismissed the first cause of action for failure to state a cause of action. It is well settled that a municipal corporation or its agencies are under no duty to provide fire protection (Steitz v City of Beacon, 295 NY 51; Moch Co., v Rensselaer Water Co., 247 NY 160; Hughes v State of New York, 252 App Div 263) and, absent some affirmative act of negligence or other assumption of duty, cannot be held legally responsible for the destruction of property for failure to extinguish a fire. Plaintiffs’ complaints in their first cause of action assert no such affirmative act or assumption of duty, no matter how liberally their allegations are construed. Matlock v New Hyde Park Fire Dist. (16 AD2d 831) relied on by the plaintiffs is not factually apposite to the instant case. Orders affirmed, with costs. Greenblott, J. P., Kane, Main, Larkin and Reynolds, JJ., concur.